DETAILED ACTION

Application Status
	Claims 16-30 are pending and have been examined in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms lack proper antecedent basis in their respective claims: 
In claim 16, “the webbing extensions” and “the magnetic field”.
In claim 20, “the engine”.
In claim 21, “the vehicle power supply”. 
In claims 25 and 26, “the axis of rotation of the belt reel”.
In claim 27, “the radial outside of the magnet”. 

Allowable Subject Matter
Claims 16-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art of record is Jessup (US 20190061683 A1). 
Jessup discloses: a method for sensing the webbing extension of a seatbelt (16, Fig. 1) from a webbing retractor (14) of a vehicle, wherein the webbing retractor comprises a belt reel (55), at least one magnet rotatable with the belt reel, a magnetic field sensor (“Hall-effect sensor”, paragraph [0058]) arranged in the magnetic field generated by the magnet. Holbein differs from the claimed invention in that the control unit does not deposit the number of full turns of a magnet in a memory. The invention disclosed by Holbein is characterized by a step that involves discerning whether a payout threshold has been exceeded rather than determining the exact amount of payout (see “threshold length of web”, paragraph [0052]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses systems for determine webbing payout from a retractor in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616       

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614